884 F.2d 580
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PRO-PAR INDUSTRIES, INC., Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, Defendant-Appellee.
Nos. 88-3633, 88-3695.
United States Court of Appeals, Sixth Circuit.
Aug. 30, 1989.

Before KENNEDY and KRUPANSKY, Circuit Judges;  and MILES, Senior District Judge.*
PER CURIAM.


1
Plaintiff-appellant Pro-Par Industries, Inc.  (Pro-Par) has appealed from the decision of the district court granting partial summary judgment in favor of defendant-appellee Delco Division of General Motors Corporation (GM) in this diversity action for breach of contract wherein the trial court determined that there was no genuine issue of material fact to support appellant's allegations that GM had agreed to purchase any fixed amount or specified percentage of its 1989 estimated requirements for parts numbered 892 and 126 in GM's invitation to bid to Pro-Par.


2
A review of Pro-Par's assignments of error, the record on appeal, the briefs of the parties, and the arguments of counsel demonstrates that the district court properly granted appellee's motion for summary judgment.  See Ohio Rev.Code Sec. 1302.19(A) (U.C.C. Sec. 2-306(1));  Empire Gas Corp. v. American Bakeries Co., 840 F.2d 1333, 1337-38 (7th Cir.1988);  R.A. Weaver & Assoc. v. Asphalt Constr., Inc., 587 F.2d 1315, 1322 (D.C.Cir.1978).


3
Accordingly, this court affirms the decision of the trial court for the reasons stated by Judge Rice in his decision and entry of August 3, 1987.



*
 The Honorable Wendell A. Miles, Senior United States District Judge for the Western District of Michigan, sitting by designation